               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

DITECH FINANCIAL, LLC f/k/a GREEN      )
TREE SERVICING, LLC,                   )
                                       )
               Plaintiff,              )
                                       )    Civil No. 16-94
               v.                      )
                                       )
ROSEMARY V. FELICE, ALFRED R. FELICE   )
AND LAURA A. FELICE, and COWPET BAY    )
WEST CONDOMINIUM ASSOCIATION, INC.     )
                                       )
               Defendants.             )
                                       )

ATTORNEYS:

A.J. Stone , III
Adam Nicholas Marinelli
Bolt Nagi PC
St. Thomas, VI
     For the plaintiff Ditech Financial, LLC f/k/a Green Tree
Servicing, LLC,

Maria Tankenson Hodge
Hodge & Hodge
St. Thomas, VI
      For the defendant Cowpet Bay West Condominium Association,
Inc.,

Rosemary V. Felice
Alfred R. Felice
Laura A. Felice
     Pro se defendants.

                               ORDER

GÓMEZ, J.

      Before the Court is the motion of Ditech Financial, LLC

f/k/a Green Tree Servicing, LLC (“Ditech Financial”) that seeks
Ditech Financial, LLC f/k/a Green Tree Servicing, LLC v. Felice et al.
Civil No. 2016–94
Order
Page 2

attorneys’ fees and costs (the “fee petition”) from Rosemary

Felice (“Felice”).

     Ditech Financial’s fee petition seeks an award of

attorneys’ fees in the amount of $38,950 and compensable costs

in the amount of $1,374.85.

     The Court referred Ditech Financial’s fee petition to the

Magistrate Judge for a Report and Recommendation. On August 6,

2019, the Magistrate issued her Report and Recommendation. The

Magistrate determined that the requested attorneys’ fees should

be reduced by $28,950 to exclude excessive charges. In addition,

the Magistrate determined that the requested costs should be

reduced by $198.85 to exclude costs not allowable under 5 V.I.C.

§ 541(a).

     Litigants may make “specific written objections” to a

magistrate judge’s report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)

(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).
Ditech Financial, LLC f/k/a Green Tree Servicing, LLC v. Felice et al.
Civil No. 2016–94
Order
Page 3

     The parties filed no objections to the Magistrate’s Report

and Recommendation.

     When no objection to a magistrate’s report and

recommendation is made the district court reviews the report and

recommendation for plain error. See Henderson v. Carlson, 812

F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. §

636(b)(1)] may not require, in the absence of objections, the

district court to review the magistrate’s report before

accepting it, we believe that the better practice is for the

district judge to afford some level of review to dispositive

legal issues raised by the report.”); see also Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) aff'd, 276 Fed. App'x

125 (3d Cir. 2008)(explaining that, by failing to object to a

portion of a report and recommendation, the litigant “waived its

right to have this Court conduct a de novo review,” and that in

those circumstances, “the scope of [the court’s] review is far

more limited and is conducted under the far more deferential

standard of ‘plain error’ ”).

     Having reviewed the record and the Report and

Recommendation for plain error, the Court finds that the

Magistrate addressed the dispositive legal issues in a manner
Ditech Financial, LLC f/k/a Green Tree Servicing, LLC v. Felice et al.
Civil No. 2016–94
Order
Page 4

consistent with applicable law. The Court finds no error, let

alone plain error in the Report and Recommendation.

     The premises considered, it is hereby

     ORDERED that the Report and Recommendation, ECF Number 87,

is ADOPTED; it is further

     ORDERED that the motion for attorney’s fees and costs, ECF

Number 79, is GRANTED in part and DENIED in part; it is further

     ORDERED that Felice shall be liable to Ditech Financial for

attorney’s fees in the amount of $10,000; and it is further

     ORDERED that Felice shall be liable to Ditech Financial for

costs in the amount of $1,176 in costs.



                                          S\
                                                Curtis V. Gómez
                                                District Judge
